Name: 79/538/EEC: Commission Decision of 29 May 1979 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Directives 72/159/EEC and 72/160/EEC and Title II of Directive 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  agricultural policy;  agricultural structures and production;  Europe; NA
 Date Published: 1979-06-12

 Avis juridique important|31979D053879/538/EEC: Commission Decision of 29 May 1979 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Directives 72/159/EEC and 72/160/EEC and Title II of Directive 75/268/EEC (Only the French text is authentic) Official Journal L 143 , 12/06/1979 P. 0015 - 0016COMMISSION DECISION of 29 May 1979 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Directives 72/159/EEC and 72/160/EEC and Title II of Directive 75/268/EEC (Only the French text is authentic) (79/538/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as amended by Directives 76/837/EEC (2) and 77/390/EEC (3), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (4), and in particular Article 13 thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the re-allocation of utilized agricultural area for the purposes of structural improvement(5), and in particular Article 9 (3) thereof, Whereas the Government of Luxembourg notified the following regulations: - the Law of 30 November 1978 to encourage the modernization of farming, - the Grand-Ducal Regulation implementing the Law of 30 November 1978 to encourage the modernization of farming, - the Grand-Ducal Regulation laying down the comparable earned income for 1979 and certain procedures relating to that income, - the Ministerial Regulation laying down procedures for calculating the annual compensatory allowance granted to agricultural holdings, - the Law of 10 May 1974 introducing measures of social and economic redeployment in the agricultural and small business sectors, - the Grand-Ducal Regulation of 29 December 1977 raising the amount of the departure premium provided for in Article 20 of the Law of 10 May 1974 introducing measures of social and economic redeployment in the agricultural and small business sectors; Whereas under Article 18 (3) of Directive 72/159/EEC, Article 9 (3) of Directive 72/160/EEC and Article 13 of Directive 75/268/EEC the Commission has to determine whether, having regard to the objectives of those Directives and to the need for a proper connection between the various measures, the draft provisions so notified comply with those Directives and thus satisfy the conditions for financial contribution by the Community to the common measures within the meaning of Article 15 of Directive 72/159/EEC, Article 13 of Directive 75/268/EEC and Article 6 of Directive 72/160/EEC; Whereas the Law of 30 November 1978, the Grand-Ducal Regulation implementing the Law of 30 November 1978 and the Grand-Ducal Regulation laying down the comparable earned income for 1979 and certain procedures relating to that income are consistent with the aims and requirements of Directive 72/159/EEC; Whereas the Grand-Ducal Regulation laying down procedures for calculating the annual compensatory allowance granted to agricultural holdings are consistent with the aims and requirements of Title II of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The abovementioned laws, regulations and administrative provisions for the implementation in the Grand Duchy of Luxembourg of Directives 72/159/EEC, 75/268/EEC and 72/160/EEC satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 15 of (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 302, 4.11.1976, p. 19. (3)OJ No L 145, 13.6.1977, p. 43. (4)OJ No L 128, 19.5.1975, p. 1. (5)OJ No L 96, 23.4.1972, p. 9. Directive 72/159/EEC, Article 13 of Directive 75/268/EEC and Article 6 of Directive 72/160/EEC. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 29 May 1979. For the Commission Finn GUNDELACH Vice-President